

Exhibit 10.37


CAESARS ENTERTAINMENT OPERATING COMPANY, INC.
2014 PERFORMANCE INCENTIVE PLAN




1.
PURPOSE OF PLAN



The purpose of this Caesars Entertainment Operating Company, Inc. 2014
Performance Incentive Plan (this “Plan”) of Caesars Entertainment Operating
Company, Inc., a Delaware corporation (the “Corporation”), is to promote the
success of the Corporation and to increase stockholder value by providing an
additional means through the grant of awards to attract, motivate, retain and
reward selected employees and other eligible persons.


2.
ELIGIBILITY



The Administrator (as such term is defined in Section 3.1) may grant awards
under this Plan only to those persons that the Administrator determines to be
Eligible Persons. An “Eligible Person” is any person who is either: (a) an
officer (whether or not a director) or employee of the Corporation or one of its
Subsidiaries, affiliates or joint ventures; (b) a director of the Corporation or
one of its Subsidiaries, affiliates or joint ventures; or (c) an individual
consultant or advisor who renders or has rendered bona fide services (other than
services in connection with the offering or sale of securities of the
Corporation or one of its Subsidiaries, affiliates or joint ventures in a
capital-raising transaction or as a market maker or promoter of securities of
the Corporation or one of its Subsidiaries, affiliates or joint ventures) to the
Corporation or one of its Subsidiaries, affiliates or joint ventures and who is
selected to participate in this Plan by the Administrator; provided, however,
that a person who is otherwise an Eligible Person under clause (c) above may
participate in this Plan only if such participation would not adversely affect
either the Corporation’s eligibility to use Form S-8, if available, to register
under the Securities Act of 1933, as amended (the “Securities Act”), the
offering and sale of shares issuable under this Plan by the Corporation or the
Corporation’s compliance with any other applicable laws. An Eligible Person who
has been granted an award (a “participant”) may, if otherwise eligible, be
granted additional awards if the Administrator shall so determine. As used
herein, “Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation; and “Board” means the Board of Directors of the
Corporation.


3.
PLAN ADMINISTRATION



3.1
The Administrator. This Plan shall be administered by and all awards under this
Plan shall be authorized by the Administrator. The “Administrator” means the
Board or one or more committees appointed by the Board or another committee
(within its delegated authority) to administer all or certain aspects of this
Plan. Any such committee shall be comprised solely of one or more directors or
such number of directors as may be required under applicable law. A committee
may delegate some or all of its authority to another committee so constituted.
The Board or a committee comprised solely of directors may also delegate,




--------------------------------------------------------------------------------



to the extent permitted by Section 157(c) of the Delaware General Corporation
Law and any other applicable law, to one or more officers of the Corporation,
its powers under this Plan (a) to designate the officers and employees of the
Corporation and its Subsidiaries, affiliates or joint ventures who will receive
grants of awards under this Plan, and (b) to determine the number of shares
subject to, and the other terms and conditions of, such awards. The Board may
delegate different levels of authority to different committees with
administrative and grant authority under this Plan.


With respect to awards intended to satisfy the requirements for performance-
based compensation under Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”), this Plan shall be administered by a committee consisting
solely of two or more outside directors (as this requirement is applied under
Section 162(m) of the Code); provided, however, that the failure to satisfy such
requirement shall not affect the validity of the action of any committee
otherwise duly authorized and acting in the matter. Award grants, and
transactions in or involving awards, intended to be exempt under Rule 16b-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), must
be duly and timely authorized by the Board or a committee consisting solely of
two or more non-employee directors (as this requirement is applied under Rule
16b-3 promulgated under the Exchange Act). To the extent required by any
applicable listing agency, this Plan shall be administered by a committee
composed entirely of independent directors (within the meaning of the applicable
listing agency).


3.2
Powers of the Administrator. Subject to the express provisions of this Plan, the
Administrator is authorized and empowered to do all things necessary or
desirable in connection with the authorization of awards and the administration
of this Plan (in the case of a committee or delegation to one or more officers,
within the authority delegated to that committee or person(s)), including,
without limitation, the authority to:



(a)
determine eligibility and, from among those persons determined to be eligible,
the particular Eligible Persons who will receive an award under this Plan;



(b)
grant awards to Eligible Persons, determine the price at which securities will
be offered or awarded and the number of securities to be offered or awarded to
any of such persons, determine the other specific terms and conditions of such
awards consistent with the express limits of this Plan, establish the
installments (if any) in which such awards shall become exercisable or shall
vest (which may include, without limitation, performance and/or time-based
schedules), or determine that no delayed exercisability or vesting is required,
establish any applicable performance targets, and establish the events of
termination or reversion of such awards;



(c)
approve the forms of award agreements (which need not be identical either as to
type of award or among participants);



(d)
construe and interpret this Plan and any agreements defining the rights and
obligations of the Corporation, its Subsidiaries, affiliates, joint ventures and
participants under this Plan,




--------------------------------------------------------------------------------



further define the terms used in this Plan, and prescribe, amend and rescind
rules and regulations relating to the administration of this Plan or the awards
granted under this Plan;


(e)
cancel, modify, or waive the Corporation’s rights with respect to, or modify,
discontinue, suspend, or terminate any or all outstanding awards, subject to any
required consent under Section 8.6.5;



(f)
accelerate or extend the vesting or exercisability or extend the term of any or
all such outstanding awards (in the case of options or stock appreciation
rights, within the maximum ten-year term of such awards) in such circumstances
as the Administrator may deem appropriate (including, without limitation, in
connection with a termination of employment or services or other events of a
personal nature) subject to any required consent under Section 8.6.5;



(g)
adjust the number of shares of Common Stock subject to any award, adjust the
price of any or all outstanding awards or otherwise change previously imposed
terms and conditions, in such circumstances as the Administrator may deem
appropriate, in each case subject to Sections 4 and 8.6;



(h)
determine the date of grant of an award, which may be a designated date after
but not before the date of the Administrator’s action (unless otherwise
designated by the Administrator, the date of grant of an award shall be the date
upon which the Administrator took the action granting an award);



(i)
determine whether, and the extent to which, adjustments are required pursuant to
Section 7 hereof and authorize the termination, conversion, substitution or
succession of awards upon the occurrence of an event of the type described in
Section 7;



(j)
acquire or settle (subject to Sections 7 and 8.6) rights under awards in cash,
stock of equivalent value, or other consideration;



(k)
determine the fair market value of the Common Stock or awards under this Plan
from time to time and/or the manner in which such value will be determined; and



(l)
reprice (by amendment or other written instrument) an outstanding stock option
or SAR by reducing the exercise price or base price of the award or cancel,
exchange or surrender an outstanding stock option or SAR in exchange for cash or
other awards for the purpose of repricing the award.



3.3
Binding Determinations. Any action taken by, or inaction of, the Corporation,
any Subsidiary, or the Administrator relating or pursuant to this Plan and
within its authority hereunder or under applicable law shall be within the
absolute discretion of that entity or body and shall be conclusive and binding
upon all persons. Neither the Board nor any Board committee, nor any member
thereof or person acting at the direction thereof, shall be liable for any act,
omission, interpretation, construction or determination made in good faith in




--------------------------------------------------------------------------------



connection with this Plan (or any award made under this Plan), and all such
persons shall be entitled to indemnification and reimbursement by the
Corporation in respect of any claim, loss, damage or expense (including, without
limitation, attorneys’ fees) arising or resulting therefrom to the fullest
extent permitted by law and/or under any directors and officers liability
insurance coverage that may be in effect from time to time.


3.4
Reliance on Experts. In making any determination or in taking or not taking any
action under this Plan, the Administrator may obtain and may rely upon the
advice of experts, including employees and professional advisors to the
Corporation. No director, officer or agent of the Corporation or any of its
Subsidiaries, affiliates or joint ventures shall be liable for any such action
or determination taken or made or omitted in good faith.



3.5
Delegation. The Administrator may delegate ministerial, non-discretionary
functions to individuals who are officers or employees of the Corporation or any
of its Subsidiaries, affiliates, joint ventures or to third parties.



4.
SHARES OF COMMON STOCK SUBJECT TO THE PLAN; SHARE LIMITS



4.1
Shares Available. Subject to the provisions of Section 7.1, the capital stock
that may be delivered under this Plan shall be shares of the Corporation’s
authorized but unissued Common Stock and any shares of its Common Stock held as
treasury shares. For purposes of this Plan, “Common Stock” shall mean the common
stock of the Corporation, par value $0.01 per share, and such other securities
or property as may become the subject of awards under this Plan, or may become
subject to such awards, pursuant to an adjustment made under Section 7.1.



4.2
Share Limits. The maximum number of shares of Common Stock that may be delivered
pursuant to awards granted to Eligible Persons under this Plan (the “Share
Limit”) is equal 86,936 shares of Common Stock.



The following limits also apply with respect to awards granted under this Plan:


(a)
The maximum number of shares of Common Stock that may be delivered pursuant to
options qualified as incentive stock options granted under this Plan is the
Share Limit.



(b)
The maximum number of shares of Common Stock subject to those options and stock
appreciation rights that are granted during any calendar year to any individual
under this Plan is 43,468 shares.



(c)
Additional limits with respect to Performance-Based Awards are set forth in
Section 5.2.3.



Each of the foregoing numerical limits is subject to adjustment as contemplated
by Section 4.3, Section 7.1, and Section 8.10.





--------------------------------------------------------------------------------



4.3
Awards Settled in Cash, Reissue of Awards and Shares. To the extent that an
award granted under this Plan is settled in cash or a form other than shares of
Common Stock, the shares that would have been delivered had there been no such
cash or other settlement shall not be counted against the shares available for
issuance under this Plan. In the event that shares of Common Stock are delivered
in respect of a dividend equivalent right granted under this Plan, the actual
number of shares delivered with respect to the award shall be counted against
the share limits of this Plan (including, for purposes of clarity, the limits of
Section 4.2 of this Plan). (For purposes of clarity, if 1,000 dividend
equivalent rights are granted and outstanding when the Corporation pays a
dividend, and 50 shares are delivered in payment of those rights with respect to
that dividend, 50 shares shall be counted against the share limits of this
Plan). To the extent that shares of Common Stock are delivered pursuant to the
exercise of a stock appreciation right or stock option granted under this Plan,
the number of underlying shares as to which the exercise related shall be
counted against the applicable share limits under Section 4.2, as opposed to
only counting the shares actually issued. (For purposes of clarity, if a stock
appreciation right relates to 10,000 shares and is exercised at a time when the
payment due to the participant is 1,500 shares, 10,000 shares shall be charged
against the applicable share limits under Section 4.2 with respect to such
exercise.) Except as provided in the next sentence, shares that are subject to
or underlie awards granted under this Plan which expire or for any reason are
cancelled or terminated, are forfeited, fail to vest, or for any other reason
are not paid or delivered under this Plan shall again be available for
subsequent awards under this Plan. Shares of Common Stock that are exchanged by
a participant or withheld by the Corporation as full or partial payment in
connection with any award under this Plan, as well as any shares exchanged by a
participant or withheld by the Corporation or one of its Subsidiaries,
affiliates or joint ventures to satisfy the tax withholding obligations related
to any award, shall not be available for subsequent awards under this Plan.
Refer to Section 8.10 for application of the foregoing share limits with respect
to assumed awards. The foregoing adjustments to the share limits of this Plan
are subject to any applicable limitations under Section 162(m) of the Code with
respect to awards intended as performance-based compensation thereunder.



4.4
Reservation of Shares of Common Stock; Fractional Shares of Common Stock;
Minimum Issue. The Corporation shall at all times reserve a number of shares of
Common Stock sufficient to cover the Corporation’s obligations and contingent
obligations to deliver shares with respect to awards then outstanding under this
Plan (exclusive of any dividend equivalent obligations to the extent the
Corporation has the right to settle such rights in cash). The Administrator
shall determine whether fractional shares shall be delivered under this Plan,
whether cash, awards, or other securities or property shall be issued or paid in
lieu of fractional shares or whether such fractional shares or any rights
thereto shall be rounded, forfeited or otherwise eliminated.



5.
AWARDS



5.1
Type and Form of Awards. The Administrator shall determine the type or types of
award(s) to be made to each selected Eligible Person. Awards may be granted in
tandem with, in replacement of, as alternatives to, or as the payment form for
grants or rights under any




--------------------------------------------------------------------------------



other employee or compensation plan of the Corporation or one of its
Subsidiaries, affiliates or joint ventures. The types of awards that may be
granted under this Plan are:


5.1.1
Stock Options. A stock option is the grant of a right to purchase a specified
number of shares of Common Stock during a specified period as determined by the
Administrator. An option may be intended as an incentive stock option within the
meaning of Section 422 of the Code (an “ISO”) or a nonqualified stock option (an
option not intended to be an ISO). The award agreement for an option will
indicate if the option is intended as an ISO; otherwise it will be deemed to be
a nonqualified stock option. The maximum term of each option (ISO or
nonqualified) shall be ten (10) years. The per share exercise price for each
option shall be not less than 100% of the fair market value of a share of Common
Stock on the date of grant of the option. When an option is exercised, the
exercise price for the shares to be purchased shall be paid in full in cash or
such other method permitted by the Administrator consistent with Section 5.5.



5.1.2
Additional Rules Applicable to ISOs. To the extent that the aggregate fair
market value (determined at the time of grant of the applicable option) of stock
with respect to which ISOs first become exercisable by a participant in any
calendar year exceeds $100,000, taking into account both Common Stock subject to
ISOs under this Plan and stock subject to ISOs under all other plans of the
Corporation or one of its Subsidiaries (or any parent or predecessor corporation
to the extent required by and within the meaning of Section 422 of the Code and
the regulations promulgated thereunder), such options shall be treated as
nonqualified stock options. In reducing the number of options treated as ISOs to
meet the $100,000 limit, the most recently granted options shall be reduced
first. To the extent a reduction of simultaneously granted options is necessary
to meet the $100,000 limit, the Administrator may, in the manner and to the
extent permitted by law, designate which shares of Common Stock are to be
treated as shares acquired pursuant to the exercise of an ISO. ISOs may only be
granted to employees of the Corporation or one of its subsidiary (for this
purpose, the term “subsidiary” is used as defined in Section 424(f) of the Code,
which generally requires an unbroken chain of ownership of at least 50% of the
total combined voting power of all classes of stock of each subsidiary in the
chain beginning with the Corporation and ending with the subsidiary in
question). There shall be imposed in any award agreement relating to ISOs such
other terms and conditions as from time to time are required in order that the
option be an “incentive stock option” as that term is defined in Section 422 of
the Code. No ISO may be granted to any person who, at the time the option is
granted, owns (or is deemed to own under Section 424(d) of the Code) shares of
outstanding Common Stock possessing more than 10% of the total combined voting
power of all classes of stock of the Corporation, unless the exercise price of
such option is at least 110% of the fair market value of the stock subject to
the option and such option by its terms is not exercisable after the expiration
of five years from the date such option is granted.






--------------------------------------------------------------------------------



5.1.3
Stock Appreciation Rights. A stock appreciation right or “SAR” is a right to
receive a payment, in cash and/or Common Stock, equal to the excess of the fair
market value of a specified number of shares of Common Stock on the date the SAR
is exercised over the “base price” of the award, which base price shall be set
forth in the applicable award agreement and shall be not less than 100% of the
fair market value of a share of Common Stock on the date of grant of the SAR.
The maximum term of a SAR shall be ten (10) years.



5.1.4
Stock Grants. A stock grant is a grant of shares of Common Stock that shall not
be required to be purchased by the participant other than for any nominal
consideration required under applicable law and that is not subject to any
vesting or forfeiture restrictions on and after the date of grant, but that is
in all other respects subject to the applicable terms of this Plan.



5.1.5
Other Awards. The other types of awards that may be granted under this Plan
include: (a) stock bonuses, restricted stock, performance stock, restricted
stock units, phantom stock, dividend equivalents, or similar rights to purchase
or acquire shares, whether at a fixed or variable price or ratio related to the
Common Stock, upon the passage of time, the occurrence of one or more events, or
the satisfaction of performance criteria or other conditions, or any combination
thereof; (b) any similar securities with a value derived from the value of or
related to the Common Stock and/or returns thereon; or (c) cash awards.



5.2
Section 162(m) Performance-Based Awards. Without limiting the generality of the
foregoing, any of the types of awards listed in Section 5.1.4 above, including
options and SARs granted to officers and employees of the Corporation, its
Subsidiaries, affiliates or joint ventures (“Qualifying Options” and “Qualifying
SARS,” respectively) may be, granted as awards intended to satisfy the
requirements for “performance-based compensation” within the meaning of Section
162(m) of the Code (“Performance-Based Awards”). The grant, vesting,
exercisability or payment of Performance-Based Awards may depend (or, in the
case of Qualifying Options or Qualifying SARs, may also depend) on the degree of
achievement of one or more performance goals relative to a pre- established
targeted level or levels using one or more of the Business Criteria set forth
below (on an absolute basis or relative to the performance of other companies or
upon comparisons of any of the indicators of performance relative to other
companies) for the Corporation along with its parents, Subsidiaries, affiliates
and joint ventures on a consolidated basis or for one or more of any of them or
of the Corporation’s segments, divisions or business units, or any combination
of the foregoing. Any Qualifying Option or Qualifying SAR shall be subject only
to the requirements of Section 5.2.1 and 5.2.3 in order for such award to
satisfy the requirements for “performance-based compensation” under Section
162(m) of the Code. Any other Performance-Based Award shall be subject to all of
the following provisions of this Section 5.2.



5.2.1
Class; Administrator. The eligible class of persons for Performance- Based
Awards under this Section 5.2 shall be officers and employees of the Corporation
or




--------------------------------------------------------------------------------



one of its Subsidiaries, affiliates or joint ventures. The Administrator
approving Performance-Based Awards or making any certification required pursuant
to Section 5.2.4 must be constituted as provided in Section 3.1 for awards that
are intended as performance-based compensation under Section 162(m) of the Code.


5.2.2
Performance Goals. The specific performance goals for Performance- Based Awards
(other than Qualifying Options and Qualifying SARs) shall be, on an absolute or
relative basis, established based on one or more of the following business
criteria (“Business Criteria”) as selected by the Administrator in its sole
discretion: earnings per share, cash flow (which means cash and cash equivalents
derived from either net cash flow from operations or net cash flow from
operations, financing and investing activities), stock price, total stockholder
return, net revenue, revenue growth, operating income (before or after taxes),
net earnings (before or after interest, taxes, depreciation and/or
amortization), return on equity or on assets or on net investment, cost
containment or reduction, property earnings (before interest, taxes,
depreciation and/or amortization), adjusted earnings (before interest, taxes,
depreciation and/or amortization), reduction in corporate expenses, customer
service scores or any combination thereof. These terms are used as applied under
generally accepted accounting principles or in the financial reporting of the
Corporation or of its parents, Subsidiaries, affiliates or joint ventures. To
qualify awards as performance-based under Section 162(m), the applicable
Business Criterion (or Business Criteria, as the case may be) and specific
performance goal or goals (“targets”) must be established and approved by the
Administrator during the first 90 days of the performance period (and, in the
case of performance periods of less than one year, in no event after 25% or more
of the performance period has elapsed) and while performance relating to such
target(s) remains substantially uncertain within the meaning of Section 162(m)
of the Code. The terms of the Performance-Based Awards may specify the manner,
if any, in which performance targets shall be adjusted to mitigate the
unbudgeted impact of material, unusual or nonrecurring gains and losses,
accounting changes or other extraordinary events not foreseen at the time the
targets were set unless the Administrator provides otherwise at the time of
establishing the targets. The applicable performance measurement period may not
be less than three months nor more than 10 years.



5.2.3
Form of Payment; Maximum Performance-Based Award. Grants or awards under this
Section 5.2 may be paid in cash or shares of Common Stock or any combination
thereof. Grants of Qualifying Options and Qualifying SARs to any one participant
in any one calendar year shall be subject to the limit set forth in Section
4.2(b). The maximum number of shares of Common Stock which may be delivered
pursuant to Performance-Based Awards (other than Qualifying Options and
Qualifying SARs, and other than cash awards covered by the following sentence)
that are granted to any one participant in any one calendar year shall not
exceed 43,468 shares, either individually or in the aggregate, subject to
adjustment as provided in Section 7.1. In addition, the aggregate amount of
compensation to be paid to any one participant in respect of all
Performance-Based Awards payable only in cash and not related to




--------------------------------------------------------------------------------



shares of Common Stock and granted to that participant in any one calendar year
shall not exceed $10,000,000. Awards that are cancelled during the year shall be
counted against these limits to the extent required by Section 162(m) of the
Code.


5.2.4
Certification of Payment. Before any Performance-Based Award under this Section
5.2 (other than Qualifying Options and Qualifying SARs) is paid and to the
extent required to qualify the award as performance-based compensation within
the meaning of Section 162(m) of the Code, the Administrator must certify in
writing that the performance target(s) and any other material terms of the
Performance-Based Award were in fact timely satisfied.



5.2.5
Reservation of Discretion. The Administrator will have the discretion to
determine the restrictions or other limitations of the individual awards granted
under this Section 5.2 including the authority to reduce awards, payouts or
vesting or to pay no awards, in its sole discretion, if the Administrator
preserves such authority at the time of grant by language to this effect in its
authorizing resolutions or otherwise.



5.2.6
Expiration of Grant Authority. As required pursuant to Section 162(m) of the
Code and the regulations promulgated thereunder, the Administrator’s authority
to grant new awards that are intended to qualify as performance-based
compensation within the meaning of Section 162(m) of the Code (other than
Qualifying Options and Qualifying SARs) shall terminate upon the first meeting
of the Corporation’s stockholders that occurs in the fifth year following the
year in which the Corporation’s stockholders first approve this Plan, subject to
any subsequent extension that may be approved by stockholders.



5.3
Award Agreements. Each award shall be evidenced by either (1) a written award
agreement in a form approved by the Administrator and executed by the
Corporation by an officer duly authorized to act on its behalf, or (2) an
electronic notice of award grant in a form approved by the Administrator and
recorded by the Corporation (or its designee) in an electronic recordkeeping
system used for the purpose of tracking award grants under this Plan generally
(in each case, an “award agreement”), as the Administrator may provide and, in
each case and if required by the Administrator, executed or otherwise
electronically accepted by the recipient of the award in such form and manner as
the Administrator may require. The Administrator may authorize any officer of
the Corporation (other than the particular award recipient) to execute any or
all award agreements on behalf of the Corporation. The award agreement shall set
forth the material terms and conditions of the award as established by the
Administrator consistent with the express limitations of this Plan.



5.4
Deferrals and Settlements. Payment of awards may be in the form of cash, Common
Stock, other awards or combinations thereof as the Administrator shall
determine, and with such restrictions as it may impose. The Administrator may
also require or permit participants to elect to defer the issuance of shares or
the settlement of awards in cash under such rules and procedures as it may
establish under this Plan. The Administrator may also provide that deferred
settlements include the payment or crediting of interest or other earnings on
the




--------------------------------------------------------------------------------



deferral amounts, or the payment or crediting of dividend equivalents where the
deferred amounts are denominated in shares.


5.5
Consideration for Common Stock or Awards. The purchase price for any award
granted under this Plan or the Common Stock to be delivered pursuant to an
award, as applicable, may be paid by means of any lawful consideration as
determined by the Administrator, including, without limitation, one or a
combination of the following methods:



•
services rendered by the recipient of such award;



•
cash, check payable to the order of the Corporation, or electronic funds
transfer;



•
notice and third party payment in such manner as may be authorized by the
Administrator;



•
the delivery of previously owned shares of Common Stock;



•
by a reduction in the number of shares otherwise deliverable pursuant to the
award; or

•
subject to such administrative procedures as the Administrator may adopt,
pursuant to a “cashless exercise” with a third party who provides financing for
the purposes of (or who otherwise facilitates) the purchase or exercise of
awards.



In no event shall any shares newly-issued by the Corporation be issued for less
than the minimum lawful consideration for such shares or for consideration other
than consideration permitted by applicable state law. Shares of Common Stock
used to satisfy the exercise price of an option shall be valued at their fair
market value on the date of exercise. The Corporation will not be obligated to
deliver any shares unless and until it receives full payment of the exercise or
purchase price therefor and any related withholding obligations under Section
8.5 and any other conditions to exercise or purchase have been satisfied. Unless
otherwise expressly provided in the applicable award agreement, the
Administrator may at any time eliminate or limit a participant’s ability to pay
the purchase or exercise price of any award or shares by any method other than
cash payment to the Corporation.


5.6
Definition of Fair Market Value. For purposes of this Plan, “fair market value”
shall mean, unless otherwise determined or provided by the Administrator in the
circumstances, the last price (in regular trading) for a share of Common Stock
as furnished by the National Association of Securities Dealers, Inc. (the
“NASD”) through the NASDAQ Global Market Reporting System (the “Global Market”)
for the date in question or, if no sales of Common Stock were reported by the
NASD on the Global Market on that date, the last price (in regular trading) for
a share of Common Stock as furnished by the NASD through the Global Market for
the next preceding day on which sales of Common Stock were reported by the NASD.
The Administrator may, however, provide with respect to one or more awards that
the fair market value shall equal the last price (in regular trading) for a
share of Common Stock as furnished by the NASD through the Global Market and low
trading prices of a share of Common Stock as furnished by the NASD through the
Global Market for the date in question or the most recent trading day. If the
Common Stock is not listed or actively traded on the




--------------------------------------------------------------------------------



Global Market or any other nationally recognized securities exchange as of the
applicable date, the fair market value of the Common Stock shall be the value as
reasonably determined by the Administrator, in its sole discretion, for purposes
of the award in the circumstances. The Administrator also may adopt a different
methodology for determining fair market value with respect to one or more awards
if a different methodology is necessary or advisable to secure any intended
favorable tax, legal or other treatment for the particular award(s) (for
example, and without limitation, the Administrator may provide that fair market
value for purposes of one or more awards will be based on an average of closing
prices (or the average of high and low daily trading prices) for a specified
period preceding the relevant date).


5.7
Transfer Restrictions.



5.7.1
Limitations on Exercise and Transfer. Unless otherwise expressly provided in (or
pursuant to) this Section 5.7 or required by applicable law: (a) all awards are
non-transferable and shall not be subject in any manner to sale, transfer,
anticipation, alienation, assignment, pledge, encumbrance or charge; (b) awards
shall be exercised only by the participant; and (c) amounts payable or shares
issuable pursuant to any award shall be delivered only to (or for the account
of) the participant.



5.7.2
Exceptions. The Administrator may permit awards to be exercised by and paid to,
or otherwise transferred to, other persons or entities pursuant to such
conditions and procedures, including limitations on subsequent transfers, as the
Administrator may, in its sole discretion, establish in writing. Any permitted
transfer shall be subject to compliance with applicable federal and state
securities laws and shall not be for value (other than nominal consideration,
settlement of marital property rights, or for interests in an entity in which
more than 50% of the voting interests are held by the Eligible Person or by the
Eligible Person’s family members).



5.7.3
Further Exceptions to Limits on Transfer. The exercise and transfer restrictions
in Section 5.7.1 shall not apply to:



(a)
transfers to the Corporation (for example, in connection with the expiration or
termination of the award),



(b)
the designation of a beneficiary to receive benefits in the event of the
participant’s death or, if the participant has died, transfers to or exercise by
the participant’s beneficiary, or, in the absence of a validly designated
beneficiary, transfers by will or the laws of descent and distribution,



(c)
subject to any applicable limitations on ISOs, transfers to a family member (or
former family member) pursuant to a domestic relations order if approved or
ratified by the Administrator,



(d)
if the participant has suffered a disability, permitted transfers or exercises
on behalf of the participant by his or her legal representative, or




--------------------------------------------------------------------------------





(e)
the authorization by the Administrator of “cashless exercise” procedures with
third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of awards consistent with applicable laws and the
express authorization of the Administrator.



5.8
International Awards. One or more awards may be granted to Eligible Persons who
provide services to the Corporation or one of its Subsidiaries, affiliates or
joint ventures outside of the United States. Any awards granted to such persons
may be granted pursuant to the terms and conditions of any applicable sub-plans,
if any, appended to this Plan and approved by the Administrator, from time to
time.



6.
EFFECT OF TERMINATION OF EMPLOYMENT OR SERVICE ON AWARDS



6.1
General. The Administrator shall establish the effect of a termination of
employment or service on the rights and benefits under each award under this
Plan and in so doing may make distinctions based upon, inter alia, the cause of
termination and type of award. If the participant is not an employee of the
Corporation or one of its Subsidiaries, affiliates or joint ventures and
provides other services to the Corporation or one of its Subsidiaries,
affiliates or joint ventures, the Administrator shall be the sole judge for
purposes of this Plan (unless a contract or the award otherwise provides) of
whether the participant continues to render services to the Corporation or one
of its Subsidiaries, affiliates or joint ventures and the date, if any, upon
which such services shall be deemed to have terminated.



6.2
Events Not Deemed Terminations of Service. Unless the express policy of the
Corporation or one of its Subsidiaries, joint ventures, affiliates or the
Administrator, otherwise provides, the employment relationship shall not be
considered terminated in the case of (a) sick leave, (b) military leave, or (c)
any other leave of absence authorized by the Corporation or one of its
Subsidiaries, affiliates, joint ventures or the Administrator; provided that,
unless reemployment upon the expiration of such leave is guaranteed by contract
or law or the Administrator otherwise provides, such leave is for a period of
not more than three months. In the case of any employee of the Corporation or
one of its Subsidiaries, affiliates or joint ventures on an approved leave of
absence, continued vesting of the award while on leave from the employ of the
Corporation or one of its Subsidiaries, affiliates or joint ventures may be
suspended until the employee returns to service, unless the Administrator
otherwise provides or applicable law otherwise requires. In no event shall an
award be exercised after the expiration of the term set forth in the applicable
award agreement.



6.3
Options and SARs. With respect to each participant, such participant’s Options
or SARs, or portion thereof, which have not become vested and exercisable shall
expire on the date such participant’s employment is terminated for any reason
unless otherwise specified herein or in an employment (or similar) agreement
between the participant and the Corporation or any of its Subsidiaries,
affiliates or joint ventures in effect on the date of grant of the Option or
SAR. With respect to each participant, each participant’s Options or SARs, or
any portion thereof, which have become exercisable on or before the date such
participant’s




--------------------------------------------------------------------------------



employment is terminated (or that become vested and exercisable as a result of
such termination) shall, unless otherwise provided below or in an employment (or
similar) agreement between the participant and the Corporation or any of its
Subsidiaries, affiliates or joint ventures in effect on the date of grant of the
Option or SAR, expire on the earliest of (a) the commencement of business on the
date the participant’s employment is terminated for “Cause” (defined below); (b)
one year following the termination of the participant’s employment by reason of
the participant’s death; (c) 180 days following the termination of the
participant’s employment by reason of the participant’s “Disability” or
“Retirement” (as such terms are defined below); (d) 120 days after the date the
participant’s employment is terminated (i) by the Corporation or any of its
Subsidiaries, affiliates or joint ventures for any reason other than Cause,
death or Disability or (ii) by the participant for “Good Reason” (defined
below); (e) 60 days following the termination of the participant’s employment by
the participant without Good Reason; or (f) the 10th anniversary of the date of
grant of such Option(s) or SARs. Notwithstanding the foregoing, all Options or
SARs, whether vested or unvested, that have not expired sooner, shall expire on
the 10th anniversary of the date of grant. Any Option or SAR, or portion
thereof, that has become exercisable by a permitted transferee on account of the
death of a participant shall expire one year after the date such deceased
participant’s employment terminated by reason of death, unless otherwise
provided in the participant’s award agreement, and any Option or SAR or portion
thereof that has been transferred to a permitted transferee during the lifetime
of a participant shall expire in connection with the participant’s termination
of employment at the time set forth under this Section 6.3 as if the Option or
SAR were held directly by the participant, unless otherwise provided in the
participant’s award agreement. Notwithstanding the foregoing, the Administrator
may specify in the award agreement a different expiration date or period (not to
exceed 10 years from the date of grant) for any Option or SAR granted hereunder,
and such expiration date or period shall supersede the foregoing expiration
period.


6.4
For purposes of the Plan, unless otherwise provided in an award agreement, as
applied to each participant, “Cause” shall have the meaning of such term (or
term of similar import) in an employment (or similar) agreement between such
participant and the Corporation or any of its Subsidiaries, affiliates or joint
ventures, or, if such participant is not a party to such agreement or, if the
participant is a party to such agreement but the agreement does not define the
term “Cause” or a term of similar import, then “Cause” shall mean the
termination of the participant’s employment with the Corporation and all of its
Subsidiaries, affiliates or joint ventures on account of (a) the willful failure
of the participant to perform substantially the participant’s duties with the
Corporation and its Subsidiaries, affiliates or joint ventures (as described
below) or to follow a lawful reasonable directive from the Board or the
participant’s direct report (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the participant which specifically
identifies the manner in which the Corporation or its applicable Subsidiary,
affiliate or joint venture believes that the participant has not substantially
performed the participant’s duties or followed a lawful reasonable directive and
the participant is given a reasonable opportunity (not to exceed thirty (30)
days) to cure any such failure to substantially perform, if curable; (b)(i) any
willful act of fraud, embezzlement or theft by the participant, in each case, in
connection with the




--------------------------------------------------------------------------------



participant’s duties with the Corporation or its Subsidiaries, affiliates or
joint ventures or in the course of the participant’s employment with or
performance of services for the Corporation or its Subsidiaries, affiliates or
joint ventures or (b)(ii) the participant’s admission in any court, or
conviction of, a felony; or (c) the participant being found unsuitable for, or
having a gaming license denied or revoked by, the gaming regulatory authorities
in Arizona, California, Illinois, Indiana, Iowa, Louisiana, Mississippi,
Missouri, Nevada, New Jersey, New York, Pennsylvania, United Kingdom, Ontario,
South Africa, North Carolina, Massachusetts, Ohio or any other applicable area
in which the Corporation or its Subsidiaries, affiliates or joint ventures do
business at the time of determination. For purposes of this definition, no act
or failure to act, on the part of the participant, shall be considered “willful”
unless it is done, or omitted to be done, by the participant in bad faith and
without reasonable belief that the participant’s action or omission was in the
best interests of the Corporation. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of counsel for the Corporation shall be conclusively presumed to be
done, or omitted to be done, by the participant in good faith and in the best
interests of the Corporation.


6.5
For purposes of the Plan, unless otherwise provided in an award agreement, as
applied to each participant, “Disability” shall have the meaning of such term
(or term of similar import) in an employment (or similar) agreement between such
participant and the Corporation or any of its Subsidiaries, affiliates or joint
ventures or, if such participant is not a party to such agreement or, if the
participant is a party to such agreement but the agreement does not define the
term “Disability” or a term of similar import, then “Disability” shall mean (i)
the participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months or (ii) the participant is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Corporation or any of its Subsidiaries, affiliates or joint ventures.



6.6
For purposes of the Plan, unless otherwise provided in an award agreement, as
applied to each participant, “Good Reason” shall have the meaning of such term
(or term of similar import) in an employment (or similar) agreement between such
participant and the Corporation or any of its Subsidiaries, affiliates or joint
ventures or, if such participant is not a party to such agreement or, if the
participant is a party to such agreement but the agreement does not define the
term “Good Reason” or a term of similar import, then “Good Reason” shall mean,
without the participant’s express written consent:



(a)
a material diminution by the Corporation or its applicable Subsidiary, affiliate
or joint venture in the participant’s annual base salary, as the same may be
increased from time to time, other than a reduction in base salary that applies
to a similarly situated class of employees of the Corporation or its
Subsidiaries, affiliates or joint ventures; or






--------------------------------------------------------------------------------



(b)
relocation by the Corporation or any of its Subsidiaries, affiliates or joint
ventures of the participant’s principal place of employment to a location that
is more than 50 miles from the participant’s principal place of employment upon
the date of grant of an award; provided, that if the new principal place of
employment is closer to such participant’s residence than the prior principal
place of employment, then such relocation shall not be Good Reason.



In order to invoke a termination for Good Reason, the participant must provide
written notice to the Corporation of the existence of one of the conditions
described in clauses (i) through (ii) within 30 days of the initial existence of
the condition, and the Corporation or its applicable Subsidiary, affiliate or
joint venture shall have 30 days (the “Cure Period”) during which to remedy the
condition. If the Corporation or its applicable Subsidiary, affiliate or joint
venture has failed to remedy the condition constituting Good Reason during the
Cure Period, in order to invoke a termination for Good Reason, the relevant
participant must terminate employment, if at all, within 30 days following the
Cure Period.


6.7
For purposes of the Plan, unless otherwise provided in an award agreement, as
applied to each participant, “Retirement” shall have the meaning of such term
(or term of similar import) in an employment (or similar) agreement between such
participant and the Corporation or any of its Subsidiaries, affiliates or joint
ventures or, if such participant is not a party to such agreement or, if the
participant is a party to such agreement but the agreement does not define the
term “Retirement” or a term of similar import, then “Retirement” shall mean,
when used in connection with the termination of a participant’s employment, a
voluntary resignation of employment by the participant that occurs on or after
the first date on which the participant has (a) attained at least the age of 50
and, when added to the number of years of continuous service by the participant
with the Corporation and its Subsidiaries, affiliates or joint ventures
(including any period of salary continuation), the participant’s age and years
of service equals or exceed 65 or (b) attained age 65.



7.
ADJUSTMENTS; ACCELERATION



7.1
Adjustments. Subject to Section 7.2, upon (or, as may be necessary to effect the
adjustment, immediately prior to): any reclassification, recapitalization, stock
split (including a stock split in the form of a stock dividend) or reverse stock
split; any merger, combination, consolidation, or other reorganization; any
spin-off, split- up, or similar extraordinary dividend distribution in respect
of the Common Stock; or any exchange of Common Stock or other securities of the
Corporation, or any similar, unusual or extraordinary corporate transaction in
respect of the Common Stock; then the Administrator shall equitably and
proportionately adjust (1) the number and type of shares of Common Stock (or
other securities) that thereafter may be made the subject of awards (including
the specific share limits, maximums and numbers of shares set forth elsewhere in
this Plan), (2) the number, amount and type of shares of Common Stock (or other
securities or property) subject to any outstanding awards, (3) the grant,
purchase, or exercise price (which term includes the base price of any SAR or
similar right) of any outstanding awards, and/or (4) the securities, cash or
other property deliverable upon exercise or payment of any outstanding




--------------------------------------------------------------------------------



awards, in each case to the extent necessary to preserve (but not increase) the
level of incentives intended by this Plan and the then-outstanding awards.


Unless otherwise expressly provided in the applicable award agreement, upon (or,
as may be necessary to effect the adjustment, immediately prior to) any event or
transaction described in the preceding paragraph or a sale of all or
substantially all of the business or assets of the Corporation as an entirety,
the Administrator shall equitably and proportionately adjust the performance
standards applicable to any then-outstanding performance-based awards to the
extent necessary to preserve (but not increase) the level of incentives intended
by this Plan and the then- outstanding performance-based awards.


It is intended that, if possible, any adjustments contemplated by the preceding
two paragraphs be made in a manner that satisfies applicable U.S. legal, tax
(including, without limitation and as applicable in the circumstances, Section
424 of the Code, Section 409A of the Code and Section 162(m) of the Code) and
accounting (so as to not trigger any charge to earnings with respect to such
adjustment) requirements.


Without limiting the generality of Section 3.3, any good faith determination by
the Administrator as to whether an adjustment is required in the circumstances
pursuant to this Section 7.1, and the extent and nature of any such adjustment,
shall be conclusive and binding on all persons.


7.2
Corporate Transactions - Assumption and Termination of Awards. Upon the
occurrence of any of the following:



•
any merger, combination, consolidation, or other reorganization in connection
with which the Corporation does not survive;

•
any exchange of Common Stock or other securities of the Corporation in
connection with which the Corporation does not survive;

•
a sale of all or substantially all the business, stock or assets of the
Corporation in connection with which the Corporation does not survive; a
dissolution of the Corporation; or any other event in which the Corporation does
not survive;

 


then the Administrator may make provision for a cash payment in settlement of,
or for the assumption, substitution or exchange of any or all outstanding share-
based awards or the cash, securities or property deliverable to the holder of
any or all outstanding share-based awards, based upon, to the extent relevant
under the circumstances, the distribution or consideration payable to holders of
the Common Stock upon or in respect of such event.


Upon the occurrence of any event described in the preceding sentence, then,
unless the Administrator has made a provision for the substitution, assumption,
exchange or other continuation or settlement of the award or the award would
otherwise continue in accordance with its terms in the circumstances: (1) unless
otherwise provided in the applicable award agreement, each then-outstanding
option and SAR shall become fully vested, all shares



--------------------------------------------------------------------------------



of restricted stock and restricted stock units then outstanding shall fully vest
free of restrictions, and each other award granted under this Plan that is then
outstanding shall become payable to the holder of such award; and (2) each award
shall terminate upon the related event; provided that the holder of an option or
SAR shall be given reasonable advance notice of the impending termination and a
reasonable opportunity to exercise his or her outstanding vested options and
SARs (after giving effect to any accelerated vesting required in the
circumstances) in accordance with their terms before the termination of such
awards (except that in no case shall more than ten days’ notice of the impending
termination be required and any acceleration of vesting and any exercise of any
portion of an award that is so accelerated may be made contingent upon the
actual occurrence of the event).


Without limiting the preceding paragraph, in connection with any event referred
to in the preceding paragraph or any change in control event defined in any
applicable award agreement, the Administrator may, in its discretion, provide
for the accelerated vesting of any award or awards as and to the extent
determined by the Administrator in the circumstances.


In connection with any event described in this Section 7.2, the Administrator
may adopt such valuation methodologies for outstanding awards as it deems
reasonable in the event of a cash or property settlement and, in the case of
options, SARs or similar rights, but without limitation on other methodologies,
may base such settlement solely upon the excess if any of the per share amount
payable upon or in respect of such event over the exercise or base price of the
award. For the avoidance of doubt, in the event that the product obtained by
such calculation with respect to options, SARs or similar rights, is zero or a
negative number, then such options, SARs or similar rights, may be cancelled for
no consideration.


In any of the events referred to in this Section 7.2, the Administrator may take
such action contemplated by this Section 7.2 prior to such event (as opposed to
on the occurrence of such event) to the extent that the Administrator deems the
action necessary to permit the participant to realize the benefits intended to
be conveyed with respect to the underlying shares. Without limiting the
generality of the foregoing, the Administrator may deem an acceleration to occur
 
immediately prior to the applicable event and/or reinstate the original terms of
the
award if an event giving rise to an acceleration does not occur.


Without limiting the generality of Section 3.3, any good faith determination by
the Administrator pursuant to its authority under this Section 7.2 shall be
conclusive and binding on all persons.


7.3
Other Acceleration Rules. The Administrator may override the provisions of
Section 7.2 by express provision in the award agreement and may accord any
Eligible Person a right to refuse any acceleration, whether pursuant to the
award agreement or otherwise, in such circumstances as the Administrator may
approve. The portion of any ISO accelerated in




--------------------------------------------------------------------------------



connection with an event referred to in Section 7.2 (or such other circumstances
as may trigger accelerated vesting of the award) shall remain exercisable as an
ISO only to the extent the applicable $100,000 limitation on ISOs is not
exceeded. To the extent exceeded, the accelerated portion of the option shall be
exercisable as a nonqualified stock option under the Code.


8.
OTHER PROVISIONS



8.1
Compliance with Laws. This Plan, the granting and vesting of awards under this
Plan, the offer, issuance and delivery of shares of Common Stock, and/or the
payment of money under this Plan or under awards are subject to compliance with
all applicable federal and state laws, rules and regulations (including but not
limited to state and federal securities law and federal margin requirements) and
to such approvals by any listing, regulatory or governmental authority as may,
in the opinion of counsel for the Corporation, be necessary or advisable in
connection therewith. The person acquiring any securities under this Plan will,
if requested by the Corporation or one of its Subsidiaries, affiliates or joint
ventures provide such assurances and representations to the Corporation or one
of its Subsidiaries, affiliates or joint ventures as the Administrator may deem
necessary or desirable to assure compliance with all applicable legal and
accounting requirements.



8.2
No Rights to Award. No person shall have any claim or rights to be granted an
award (or additional awards, as the case may be) under this Plan, subject to any
express contractual rights (set forth in a document other than this Plan) to the
contrary.



8.3
No employment/Service Contract. Nothing contained in this Plan (or in any other
documents under this Plan or in any award) shall confer upon any Eligible Person
or other participant any right to continue in the employ or other service of the
Corporation or one of its Subsidiaries, affiliates or joint ventures constitute
any contract or agreement of employment or other service or affect an employee’s
status as an employee at will, nor shall interfere in any way with the right of
the Corporation or one of its Subsidiaries, affiliates or joint ventures to
change a person’s compensation or other benefits, or to terminate his or her
employment or other service, with or without cause. Nothing in this Section 8.3,
however, is intended to adversely affect any express independent right of such
person under a separate employment or service contract other than an award
agreement.



8.4
Plan Not Funded. Awards payable under this Plan shall be payable in shares or
from the general assets of the Corporation, and no special or separate reserve,
fund or deposit shall be made to assure payment of such awards. No participant,
beneficiary or other person shall have any right, title or interest in any fund
or in any specific asset (including shares of Common Stock, except as expressly
otherwise provided) of the Corporation or one of its Subsidiaries, affiliates or
joint ventures by reason of any award hereunder. Neither the provisions of this
Plan (or of any related documents), nor the creation or adoption of this Plan,
nor any action taken pursuant to the provisions of this Plan shall create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Corporation or one of its Subsidiaries, affiliates or joint ventures and any
participant, beneficiary or other




--------------------------------------------------------------------------------



person. To the extent that a participant, beneficiary or other person acquires a
right to receive payment pursuant to any award hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Corporation.


8.5
Tax Withholding. Upon any exercise, vesting, or payment of any award, or upon
the disposition of shares of Common Stock acquired pursuant to the exercise of
an ISO prior to satisfaction of the holding period requirements of Section 422
of the Code, or upon any other tax withholding event with respect to any award,
the Corporation or one of its Subsidiaries, affiliates or joint ventures shall
have the right at its option to:



(a)
require the participant (or the participant’s personal representative or
beneficiary, as the case may be) to pay or provide for payment of at least the
minimum amount of any taxes which the Corporation or one of its Subsidiaries,
affiliates or joint ventures may be required to withhold with respect to such
award event or payment; or



(b)
deduct from any amount otherwise payable in cash (whether related to the award
or otherwise) to the participant (or the participant’s personal representative
or beneficiary, as the case may be) the minimum amount of any taxes which the
Corporation or one of its Subsidiaries, affiliates or joint ventures may be
required to withhold with respect to such award event or payment.



In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 8.1) require or grant (either at the time of
the award or thereafter) to the participant the right to elect, pursuant to such
rules and subject to such conditions as the Administrator may establish, that
the Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their fair market value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy the minimum applicable
withholding obligation on exercise, vesting or payment. In no event shall the
shares withheld exceed the minimum whole number of shares required for tax
withholding under applicable law.
 


8.6
Effective Date, Termination and Suspension, Amendments.



8.6.1
Effective Date. This Plan was approved by the Board on May 28, 2014 (the “Board
Approval Date”). This Plan shall be submitted for and subject to stockholder
approval no later than twelve months after the Board Approval Date. Unless
earlier terminated by the Board, this Plan shall terminate at the close of
business on the day before the tenth anniversary of the Board Approval Date.
After the termination of this Plan either upon such stated expiration date or
its earlier termination by the Board, no additional awards may be granted under
this Plan, but previously granted awards (and the authority of the Administrator
with respect thereto, including the authority to amend such awards) shall remain
outstanding in accordance with their applicable terms and conditions and the
terms and conditions of this Plan.




--------------------------------------------------------------------------------





8.6.2
Board Authorization. The Board may, at any time, terminate or, from time to
time, amend, modify or suspend this Plan, in whole or in part. No awards may be
granted during any period that the Board suspends this Plan.



8.6.3
Stockholder Approval. To the extent then required by applicable law or any
applicable listing agency or required under Sections 162, 422 or 424 of the Code
to preserve the intended tax consequences of this Plan, or deemed necessary or
advisable by the Board, any amendment to this Plan shall be subject to
stockholder approval.



8.6.4
Amendments to Awards. Without limiting any other express authority of the
Administrator under (but subject to) the express limits of this Plan, the
Administrator by agreement or resolution may waive conditions of or limitations
on awards to participants that the Administrator in the prior exercise of its
discretion has imposed, without the consent of a participant, and (subject to
the requirements of Sections 3.2 and 8.6.5) may make other changes to the terms
and conditions of awards.



8.6.5
Limitations on Amendments to Plan and Awards. No amendment, suspension or
termination of this Plan or amendment of any outstanding award agreement shall,
without written consent of the participant, affect in any manner materially
adverse to the participant any rights or benefits of the participant or
obligations of the Corporation under any award granted under this Plan prior to
the effective date of such change. Changes, settlements and other actions
contemplated by Section 7 shall not be deemed to constitute changes or
amendments for purposes of this Section 8.6.



8.7
Privileges of Stock Ownership. Except as otherwise expressly authorized by the
Administrator, a participant shall not be entitled to any privilege of stock
ownership as to any shares of Common Stock not actually delivered to and held of
record by the participant. Except as expressly required by Section 7.1 or
otherwise expressly provided by the Administrator, no adjustment will be made
for dividends or other rights as a stockholder for which a record date is prior
to such date of delivery.



8.8
Governing Law; Construction; Severability.



8.8.1
Choice of Law. This Plan, the awards, all documents evidencing awards and all
other related documents shall be governed by, and construed in accordance with
the laws of the State of Delaware.



8.8.2
Severability. If a court of competent jurisdiction holds any provision invalid
and unenforceable, the remaining provisions of this Plan shall continue in
effect.



8.8.3
Plan Construction.




--------------------------------------------------------------------------------





(a)
Rule 16b-3. It is the intent of the Corporation that the awards and transactions
permitted by awards be interpreted in a manner that, in the case of participants
who are or may be subject to Section 16 of the Exchange Act, qualify, to the
maximum extent compatible with the express terms of the award, for exemption
from matching liability under Rule 16b-3 promulgated under the Exchange Act.
Notwithstanding the foregoing, the Corporation shall have no liability to any
participant for Section 16 consequences of awards or events under awards if an
award or event does not so qualify.



(b)
Section 162(m). Awards under Section 5.1.4 to persons described in Section 5.2
that are either granted or become vested, exercisable or payable based on
attainment of one or more performance goals related to the Business Criteria, as
well as Qualifying Options and Qualifying SARs granted to persons described in
Section 5.2, that are approved by a committee composed solely of two or more
outside directors (as this requirement is applied under Section 162(m) of the
Code) shall be deemed to be intended as performance-based compensation within
the meaning of Section 162(m) of the Code unless such committee provides
otherwise at the time of grant of the award. It is the further intent of the
Corporation that (to the extent the Corporation or one of its Subsidiaries,
affiliates, joint ventures or awards under this Plan may be or become subject to
limitations on deductibility under Section 162(m) of the Code) any such awards
and any other Performance-Based Awards under Section 5.2 that are granted to or
held by a person subject to Section 162(m) will qualify as performance-based
compensation or otherwise be exempt from deductibility limitations under Section
162(m).



8.9
Captions. Captions and headings are given to the sections and subsections of
this Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.



8.10
Stock-Based Awards in Substitution for Stock Options or Awards Granted by Other
Corporation. Awards may be granted to Eligible Persons in substitution for or in
connection with an assumption of employee stock options, SARs, restricted stock
or other stock-based awards granted by other entities to persons who are or who
will become Eligible Persons in respect of the Corporation or one of its
Subsidiaries, affiliates or joint ventures in connection with a distribution,
merger or other reorganization by or with the granting entity or an affiliated
entity, or the acquisition by the Corporation or one of its Subsidiaries,
affiliates and joint ventures, directly or indirectly, of all or a substantial
part of the stock or assets of the employing entity. The awards so granted need
not comply with other specific terms of this Plan, provided the awards reflect
only adjustments giving effect to the assumption or substitution consistent with
the conversion applicable to the Common Stock in the transaction and any change
in the issuer of the security. Any shares that are delivered and any awards that
are granted by, or become obligations of, the Corporation, as a result of the




--------------------------------------------------------------------------------



assumption by the Corporation of, or in substitution for, outstanding awards
previously granted by an acquired company (or previously granted by a
predecessor employer (or direct or indirect parent thereof) in the case of
persons that become employed by the Corporation or one of its Subsidiaries,
affiliates or joint ventures in connection with a business or asset acquisition
or similar transaction) shall not be counted against the Share Limit or other
limits on the number of shares available for issuance under this Plan.


8.11
Non-Exclusivity of Plan. Nothing in this Plan shall limit or be deemed to limit
the authority of the Board or the Administrator to grant awards or authorize any
other compensation, with or without reference to the Common Stock, under any
other plan or authority.



8.12
No Corporate Action Restriction. The existence of this Plan, the award
agreements and the awards granted hereunder shall not limit, affect or restrict
in any way the right or power of the Board or the stockholders of the
Corporation to make or authorize: (a) any adjustment, recapitalization,
reorganization or other change in the capital structure or business of the
Corporation or any Subsidiary, affiliate or joint venture, (b) any merger,
amalgamation, consolidation or change in the ownership of the Corporation or any
Subsidiary, affiliate or joint venture, (c) any issue of bonds, debentures,
capital, preferred or prior preference stock ahead of or affecting the capital
stock (or the rights thereof) of the Corporation or any Subsidiary, affiliate or
joint venture, (d) any dissolution or liquidation of the Corporation or any
Subsidiary, affiliate or joint venture, (e) any sale or transfer of all or any
part of the assets or business of the Corporation or any Subsidiary, affiliate
or joint venture, or (f) any other corporate act or proceeding by the
Corporation or any Subsidiary, affiliate or joint venture. No participant,
beneficiary or any other person shall have any claim under any award or award
agreement against any member of the Board or the Administrator, or the
Corporation or any employees, officers or agents of the Corporation or any
Subsidiary, affiliate or joint venture as a result of any such action.



8.13
Other Corporation Benefit and Compensation Programs. Payments and other benefits
received by a participant under an award made pursuant to this Plan shall not be
deemed a part of a participant’s compensation for purposes of the determination
of benefits under any other employee welfare or benefit plans or arrangements,
if any, provided by the Corporation or any Subsidiary, affiliate or joint
venture except where the Administrator expressly otherwise provides or
authorizes in writing. Awards under this Plan may be made in addition to, in
combination with, as alternatives to or in payment of grants, awards or
commitments under any other plans or arrangements of the Corporation or its
Subsidiaries, affiliates or joint ventures.



8.14
Cancellation of Award; Forfeiture of Gain.    Notwithstanding anything to the
contrary contained herein, unless an award agreement provides otherwise:



(a)
in the event of an accounting restatement due to material noncompliance by the
Corporation or its parents, Subsidiaries, affiliates or joint ventures with any
financial reporting requirement under the securities laws, which reduces the
amount payable or due in respect of an award under the Plan that would have been
earned had the financial results been




--------------------------------------------------------------------------------



properly reported (as determined by the Administrator) (i) the award will be
cancelled and (ii) the participant will forfeit (A) the cash or shares of Common
Stock received or payable on the vesting, exercise or settlement of the award
and (B) the amount of the proceeds of the sale, gain or other value realized on
the vesting or exercise of the award or the shares of Common Stock acquired in
respect of the award (and the participant may be required to return or pay such
shares of Common Stock or amount to the Corporation).


(b)
If, after a termination by a participant from employment or services with the
Corporation or its Subsidiaries, affiliates or joint ventures, the Administrator
determines that the Corporation or any of its Subsidiaries, affiliates or joint
ventures had grounds to terminate such participant for Cause, then (i) any
outstanding, vested or unvested, earned or unearned portion of an award under
the Plan that is held by such participant may, at the Administrator’s
discretion, be canceled without payment therefor and (ii) the Administrator, in
its discretion, may require the participant or other person to whom any payment
has been made or shares of Common Stock or other property have been transferred
in connection with the award after the date of the conduct constituting Cause,
to forfeit and pay over to the Corporation, on demand, all or any portion of the
compensation, gain or other value (whether or not taxable) realized upon the
exercise of any Option or SAR, or the subsequent sale of shares of Common Stock
acquired upon exercise of such Option or SAR and the value realized (whether or
not taxable) on the vesting, payment or settlement of any other award during the
period following the date of the conduct constituting Cause.



(c)
To the extent required by applicable law (including without limitation the
Sarbanes Oxley Act and Section 954 of the Dodd Frank Act) and/or the rules and
regulations of any U.S. national securities exchange or inter- dealer quotation
system on which shares of Common Stock are listed or quoted, or if so required
pursuant to a written policy adopted by the Corporation (as in effect and/or
amended from time to time), awards under the Plan shall be subject (including on
a retroactive basis) to clawback, forfeiture or similar requirements (and such
requirements shall be deemed incorporated by reference into this Plan and all
outstanding award agreements).



(d)
An award agreement may provide that, if at any time while the shares of Common
Stock are not listed on a nationally recognized securities exchange, an employee
terminates his or her own employment without Good Reason, the Administrator may,
in its discretion, require the participant or other person to whom any payment
has been made or shares of Common Stock or other property have been transferred
in connection with the award after the date of termination to forfeit and pay
over to the Corporation, on demand, all shares of Common Stock subject to any
award.


